Title: [Diary entry: 8 January 1787]
From: Washington, George
To: 

Monday 8th. Mercury at 45 in the Morning—48 at Noon and 46 at Night. Heavy & lowering all day & sometimes sprinkling. Abt. 4 Oclock it set in to a fine & constant rain which continued through the Night. But little Wind all day & tht. southerly till the evening whn. it got to the No. Et. Rid to all the Plantations. Finished cleaning and grubbing the New Meadow at the Ferry. Old Will & the Women at Fren[ch’s] were grubbing and clearing away for the Plows in the field (No. 1) on the Road. At Dogue run they were plowing & filling gullies—In the Neck clearing the ground from Corn Stalks before the Plows and the Muddy hole people employed as usual in the New ground front of the home house.